July 02, 2004


Mr. Roy Carper
P.O. Box 286
Farwell, TX 79325
Mr. Floyd D Holder
Floyd Holder Law Firm
3223 S. Loop 289, Suite 420
Lubbock, TX 79423

RE:   Case Number:  03-0426
      Court of Appeals Number:  07-02-00319-CV
      Trial Court Number:  8691

Style:      THE STATE OF TEXAS
      v.
      SILVER CHEVROLET PICKUP VIN 1GCEC14T7YE257128 TAG NO. 3TMX16, AND
      OTHER ASSETS

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and  renders  judgment.   Today  the  Supreme
Court of Texas delivered the enclosed opinion  and  judgment  in  the  above
referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Peggy    |
|   |Culp         |